DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 22 July 2021.  Claims 1-11 are currently pending of which claims 1, 2, 4, 8 and 10 are currently amended. 

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 22 July 2021.  The rejections to the claims presented under 35 USC 112 in the Office Action of 12 May 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. JP 2010-257580 to Yatake (Yatake) in view of US Patent No. 5,980,726 to Moulthrop et al. (Moulthrop) and further in view of Foreign Patent Document No. JP 2007-242299 to Hirai et al. (Hirai).
As to claim 1, Yatake teaches an electrochemical system comprising an electrochemical stack (21), a housing (11) that includes therein a space through which air flows and houses the stack (21) in the space, a ventilation device (15) configured to cause the air to flow inside the space from a ventilation inlet (12) to a ventilation outlet (22) of the housing (11), a heating device (13) provided on an upstream side of the stack (21) in a flow path of the air and configured to heat the air, a heating (14) provided between the heating device (13) and the stack (21) in the flow path, and a control device configured to control operation of the ventilation device and the heating device based on heating temperature information detected by the heating temperature sensor, wherein the flow path is configured to allow the air introduced into the space through the ventilation inlet (12) to flow through the heating device (13) and then flow around the stack (21) and to be guided to the ventilation outlet (22) and the heating temperature sensor (14) is positioned downstream of the heating device in the flow path of the air and configured to detect a temperature of the air flowing out from the heating device (13) (Paragraphs 0016-0019; Figure 2).
However, Yatake teaches that the electrochemical stack is a fuel cell and not a water electrolysis cell.  However, Moulthrop also discusses electrochemical systems contained within a housing wherein the housing is provided with a ventilation and heating assembly for heating an electrochemical stack with heated air and teaches that this ventilation and heating assembly is useful for both fuel cells stacks and a water electrolysis cell stack for hydrogen generation (Column 2, Lines 48-63; Column 3, Lines 46-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the apparatus of Yatake with a water electrolysis cell stack rather than a fuel cell stack with the expectation of providing the heating benefits of Yatake for another useful application, the generation of hydrogen.  
However, Yatake further fails to teach that the apparatus comprises a second temperature sensor, a ventilation temperature sensor, provided above the water electrolysis device in the space.  However, Hirai also discusses ventilation and air heating of an electrochemical stack in a housing wherein the ventilation and heating are controlled based on temperature sensor readings.  Hirai teaches that this temperature sensor can be located as part of the control unit, as in Yatake, or can be located separately from the control unit preferably at the top of the housing (Paragraphs 0006-0008; Figures 1 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing that the two known equivalents could be utilized in combination in order to allow for additional temperature measurements and additional control ability (MPEP 2144.06 I).  Thus an apparatus comprising both a first temperature sensor, a heating temperature sensor, provided between the heating device and the water electrolysis device, and a second temperature sensor, a ventilation temperatures sensor, provided at a top of the housing, thus above the water electrolysis device and adjacent to the ventilation outlet, wherein each temperature sensor is connected to the control device for controlling the ventilation device and the heating device.  
As to claim 2, the combination of Yatake, Moulthrop and Hirai teaches the apparatus of claim 1.  As discussed above, the combination teaches that the housing includes the ventilation outlet configured to allow the air to flow outside form the space there through and that the ventilation temperature sensor is provided adjacent to the ventilation outlet.  Yatake further teaches that the control device operates the device so that when a temperature reading is below a threshold temperature a flow rate of the air is decreased (Paragraphs 0021 and 0024).  Yatake fails to specifically teach that the opposite happens, that when the temperature returns back above the threshold temperature value the flow rate of the air is increased back from the decreased amount.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that this opposing step would need to occur to return the apparatus to normal operation after low temperatures values are no longer an issue and it would have been obvious to perform the opposing flow rate increasing step utilizing the same sensors and controllers as in the decreasing flow rate step.  
As to claim 9, the combination of Yatake, Moulthrop and Hirai teaches the apparatus of claim 1.  Yatake further teaches that the control device includes a heating start threshold value and that the control device starts heating by the heating device when, with the heating device in a heating stopped state, the heating temperature information becomes less than or equal to the heating start threshold (Paragraphs 0021 and 0024).  Yatake fails to specifically teach that the opposite happens, that when the temperature returns back above a threshold temperature value the control device stops heating by the heating device when, with the heating device in a heating state, the heating temperature information has exceeded the heating stop threshold.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that this opposing step would need to occur to return the apparatus to normal operation after low temperatures values are no longer an issue and it would have been obvious to perform the opposing step of turning of the heater utilizing the same sensors and control device by providing a threshold temperature value as in the heating starting step.  
As to claim 11, the combination of Yatake, Moulthrop and Hirai teaches the apparatus of claim 1.  Yatake further teaches that the control device is part of the temperature sensor (14) and thus is provided on an upstream side of the stack (21) in the flow path, and to a side of the stack (21) (Paragraph 0019; Figure 2).

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yatake, Moulthrop and Hirai as applied to claim 2 above, and further in view of Foreign Patent Document No. 2015-113496 to Miyake et al. (Miyake).
As to claim 3, the combination of Yatake, Moulthrop and Hirai teaches the apparatus of claim 2.  Yatake further teaches that the ventilation device (15) comprises a regular fan capable of always rotating to cause the air to flow (Paragraph 0024; Figure 2).  However, Yatake fails to further teach that the apparatus further comprises an additional fan.  However, Miyake also discusses the heating of an electrolysis stack in a housing with air flow caused by ventilation fans and teaches an apparatus that comprises a primary ventilation air flow path (through air blower (30)) for heating the device and a second path through an addition fan (44) allowing for cooling of the device (Paragraphs 0011, 0021, 0024, 0032 and 0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the 
As to claim 4, the combination of Yatake, Moulthrop, Hirai and Miyake teaches the apparatus of claim 3.  The combination fails to further specifically teach that the additional fan is provided in plurality; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).  It would have been obvious to one of ordinary skill in the art to provide these additional fans interconnected separately to the controller in order to allow for maximum system control and optimization.  Thus is would have been obvious to configure the control unit in order to allow for a control device which causes a first part of the plurality of additional fans to rotate first, and then cause a second part of the plurality of additional fans to rotate and when rotation of the additional fans is being stopped, to stop rotation of the first part of the plurality of additional fans and then stop rotation of the second part of the plurality of additional fans.  
As to claim 7, the combination of Yatake, Moulthrop, Hirai and Miyake teaches the apparatus of claim 3.  As discussed above, the apparatus of the combination comprises a regular flow path through which the air is caused to flow by the regular fan which passes through the heating device and an additional flow path through which the air is caused to flow by the additional fan wherein the additional flow path does not flow through the heating device.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yatake, Moulthrop, Hirai and Miyake as applied to claim 3 above, and further in view of US Patent Application Publication No. 2008/0113240 to Fagley et al. (Fagley).
As to claim 5, the combination of Yatake, Moulthrop, Hirai and Miyake teaches the apparatus of claim 3.  However, the combination fails to further teach that the ventilation device includes a cutoff device configured to, with the additional fan in an operatively stopped state, close the additional fan.  However, Fagley also discusses the provision of heated air via a fan (26) into an electrochemical system and teaches that the fan can be controlled via provided the fan with louvers (24) configured to close, thus a cutoff device (Paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the additional fan of the combination with a louvered cutoff device in order to allow for additional control of the additional fan as taught by Fagley.  Thus an apparatus capable of operating to perform the functional language of “configured to, with the additional fan in an operationally stopped state, close the additional fan” (MPEP 2114).
As to claim 6, the combination of Yatake, Moulthrop, Hirai, Miyake and Fagley teaches the apparatus of claim 5.  The apparatus of the combination with a shutoff device on the additional fan (44) and a controller in communication with the regular fan (30) capable of performing the functional language of “when the additional fan transitions from a closed state to an open state by the cutoff device, the control device increases a rotational speed of the regular fan” (MPEP 2114).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yatake, Moulthrop, Hirai and Miyake as applied to claim 3 above, and further in view of US Patent Application Publication No. 2009/0090022 to Ho et al. (Ho).
As to claim 8, the combination of Yatake, Moulthrop, Hirai and Miyake teaches the apparatus of claim 3.  However, Yatake fails to further teach that the apparatus comprises a flow rate sensor.  However, Ho also discusses the heating of chambers via air circulating fans and teaches that the fan circulating system should further comprises flow sensors throughout the chamber in order to ensure effective fan operation and elimination of dead spaces (Paragraph 0082).  Therefore, it would have been .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yatake, Moulthrop and Hirai as applied to claim 2 above, and further in view of US Patent Application Publication No. 2008/0029389 to Dreier et al. (Dreier).
As to claim 10, the combination of Yatake, Moulthrop and Hirai teaches the apparatus of claim 9.  However, Yatake fails to further teach that the heating temperature sensor includes a first heating temperature sensor and a second heating temperature sensor.  However, Dreier also discusses the heating of electrolysis cell stacks in a housing with heated ventilation air and teaches that the temperature sensors for relay information to control the ventilation and heating should be provided in plurality with sensors arranged on components that are sensitive to lower temperatures and/or exposed to water, specifically teaching providing sensors at each electrolytic stack (Paragraphs 0006, 0022-0026 and 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Yatake with any number of additional temperature sensors connected to the control device, including a sensor at the electrolytic stack of the combination, in order to allow for additional temperature monitoring, particularly at units sensitive to lower temperatures and/or exposed to water such as the electrolysis cell as taught by Dreier.  Thus forming the heating temperature sensor of the combination so as to includes a first heating temperature sensor provided at a position adjacent to the heating device on a downstream side of the heating device and a second heating temperature sensor provided adjacent to the water electrolysis device, upstream and/or downstream thereof, wherein the control device controls the heating device based on either or both sensors.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794